Citation Nr: 0117177	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Columbia 
Regional Office (RO) February 1999 rating decision which 
denied a rating in excess of 50 percent for the service-
connected PTSD, and a compensable rating for residuals of 
malaria.

At his May 2001 Board hearing in Washington, D.C., later in 
May 2001, and in June 2001, the veteran submitted additional 
evidence, portions of which were not previously of record 
(including administrative and medical records from Social 
Security Administration (SSA)), waiving, in writing, initial 
consideration of this evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms including frequent and severe flashbacks, 
nightmares, increased startle response, irritability, 
outbursts of anger and violence, social isolation and 
inability to be around people (even his closest relatives), 
and inability to establish and maintain social relationships 
with people; it is associated with panic attacks, depression, 
anxiety, and nervousness, and is productive of total 
occupational and social impairment.

2.  Objective medical evidence of record does not indicate 
that the veteran's malaria is symptomatic; there is no 
positive malarial smear or residual damage to the liver or 
spleen; occasional subjective complaints of weakness, cold 
and flu symptoms, vomiting, and abdominal pain are not shown 
to be attributable to his malaria.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Code 9411 (2000).

2.  The criteria for a compensable rating for residuals of 
malaria have not been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.88b, Code 6304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the Board finds that the April 1999 statement of the case, 
supplemental statements of the case, and May 2001 hearing, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute as they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
increased rating claims.

The duty to assist provided under the amended § 5103A has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable rule or 
regulation regarding the development of the veteran's 
increased rating claims.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was granted by the RO in November 
1985, and a 30 percent rating was assigned.  That decision 
was based on the evidence of record, diagnosing PTSD and 
relating its onset to the veteran's service in Vietnam.  The 
rating of the service-connected PTSD was increased to 50 
percent by RO rating decision in February 1986, and that 
rating has been in effect to date (but, by rating decision in 
February 1989, a temporary total rating was assigned under 
38 C.F.R. § 4.29 from September 16 through November 1986, 
based on evidence of VA hospitalization in excess of 21 days 
due to the service-connected PTSD).  

Service connection for residuals of malaria was also granted 
by RO rating decision in November 1985, and a noncompensable 
rating was assigned.  That decision was based on the evidence 
of record showing that the veteran had malaria in service; 
however, on VA medical examination in June 1985, no 
objectively demonstrable malaria residuals were identified.

VA medical records from December 1984 to March 1988 document 
intermittent treatment for various symptoms and impairment 
including PTSD, manifested by symptoms including nightmares, 
flashbacks, increased startle response, social isolation and 
avoidance of crowded places, difficulty interacting with 
people, anxiety, depression, and outbursts of anger.  The 
records indicate that the veteran had a history of 4 failed 
marriages and had problems maintaining employment.  

The aforementioned VA medical records from December 1984 to 
March 1988 include a March 1986 report of flu symptoms 
including fever, chills, diarrhea, vomiting, post-nasal drip, 
cough, weight loss, and lack of appetite; on examination, 
upper respiratory infection and sinusitis were diagnosed.  

Based on the medical evidence of record (as well as 
consideration of other non-medical evidence pertinent to the 
veteran's PTSD-related impairment including a November 1985 
letter from his brother/employer, and his personal hearings 
testimony in September 1987 and April 1988), by decision in 
May 1989, the Board denied a rating in excess of 50 percent 
for the service-connected PTSD.  

On VA psychiatric examination in December 1989, the veteran 
reported difficulty sleeping, recurrent nightmares, 
concentration impairment, flashbacks, feeling uneasy in 
crowded places, claustrophobia, and social isolation.  On 
examination, chronic PTSD was diagnosed, and the examiner 
opined that the veteran's social and employment-related 
dysfunction was "pronounced."  

VA medical records from October 1993 to December 1995 
document intermittent treatment for PTSD-related symptoms and 
impairment including nightmares, flashbacks, anxiety, 
depression, social isolation, and problems with temper 
control.

On VA psychiatric examination in March 1996, the veteran 
indicated that he was a loner, that he lived by himself, and 
that he had a history of 5 failed marriages; reportedly, he 
continued to experience PTSD-related symptoms and impairment 
despite ongoing treatment and medication.  He indicated that 
he had difficulty sleeping, nightmares, flashbacks, inability 
to establish and maintain social relationships with people, 
uncontrollable outbursts of anger and violence, concentration 
impairment, inability to work with others, and inability to 
maintain steady employment.  On examination, PTSD was 
diagnosed.  The examiner opined that the PTSD symptoms were 
"quite severe," interfering with social and occupational 
life.

On VA psychiatric examination in February 1999, the examiner 
observed that he previously examined the veteran in March 
1996, at which time he was "moderately to severely" 
impaired by PTSD; the veteran indicated that he was "doing 
about the same with his [PTSD]," but he suggested that he 
had recurrences of malaria.  He indicated that he had nightly 
nightmares, difficulty sleeping, flashbacks, inability to 
establish and maintain social relationships (he reportedly 
had a history of 5 failed marriages) and inability to relax; 
reportedly, he worked in the construction business, 
supervising a crew of carpenters.  On examination, chronic 
PTSD was diagnosed, and Global Assessment of Functioning 
score of 55 was assigned.  The examiner opined that PTSD was 
productive of moderate to severe impairment with problems 
with social and occupational functioning (he was noted to be 
employed with a "limited" social life).

In a letter received by the RO in March 1999, the veteran's 
former employer indicated that he worked for him, "on and 
off," for the past several years but was unable to maintain 
employment due to violent temper, memory and concentration 
impairment, and flashbacks.

VA medical records from October 1997 to April 1999 document 
treatment for the veteran's PTSD-related symptoms and 
impairment including flashbacks, nightmares, irritability, 
short temper, and anxiety.  The records also document a 
November 1998 complaint of "relapse of malaria" and 
symptoms of abdominal pain, sweating, chills, weakness, and 
nausea; the clinical impression on examination was "relapse 
[of] malaria."  On examination in February 1999, performed 
in conjunction with orthopedic and neurological complaints 
unrelated to PTSD, he indicated that he was employed as 
carpenter team leader.  

June and October 2000 VA clinical diagnostic studies 
(including of the veteran's blood) do not indicate any 
findings of malarial parasites.  

At a May 2001 Board hearing in Washington, D.C., the veteran 
testified that he had symptoms including daily flashbacks 
about his Vietnam service (triggered by various stimuli 
including the smell of rice or seeing Asian people), nightly 
nightmares, anxiety, nervousness, depression, fear of crowds, 
social isolation and inability to interact even with his 
closest relatives (he reportedly had not seen any relatives, 
including his only daughter, in years), inability to function 
at work due to problems with temper control, and increased 
startle response, noting that he had symptoms despite ongoing 
treatment and medication.  He suggested that his 5 marriages 
failed due to his inability to control his anger.  
Reportedly, he lived by himself and did not have any friends.  
He stated that he received SSA disability benefits due to 
PTSD.  

Regarding his service-connected malaria, the testified, in 
May 2001, that although the disease was not active and did 
not require any medical treatment in the recent years, he 
frequently felt like he had a flu, that he was sweating and 
having cold chills at the same time, that he was weak, 
vomited, and had diarrhea.  He indicated that he would 
undergo a contemporaneous blood study to see if he had any 
malarial parasites in blood, and that he would submit to the 
Board the test results of any pertinent clinical studies.  At 
his May 2001 hearing, he submitted a March 2001 disability 
determination notice from the SSA, indicating that he was 
disabled under SSA law since September 2000.

In May and June 2001, the veteran submitted to the Board 
evidence from the SSA, including VA and private 
administrative and medical records from 1970 to February 
2001, documenting treatment for various symptoms and 
illnesses including PTSD (portions of which were previously 
submitted and identified above).  On psychiatric examination 
in January 2001, he indicated that he continued to have 
frequent and severe flashbacks, sleeplessness, irritability, 
social withdrawal, anxiety, panic attacks, tearfulness, and 
periodic suicidal ideation, despite ongoing treatment and 
medication; he indicated that he had a history of 5 failed 
marriages, and that he did not maintain regular contact with 
his family members (including his only daughter and 4 
siblings); reportedly, he even had difficulty grocery 
shopping by himself, frequently panicking and having to leave 
the store before completing his shopping; he noted that he 
spent most of the time performing "very sedentary tasks" as 
he was unable to stay focused even on activities such as 
cleaning his apartment.  On examination, he was unshaven and 
he demonstrated a high level of anxiety, appearing depressed 
and uncomfortable around strangers; he was at times tearful, 
agitated, and angry.  Recurrent major depression and PTSD 
were diagnosed.  The examiner opined that, relative to the 
veteran's ability to engage in work-related tasks, his stress 
tolerance appeared "extremely poor" (due to very high level 
of anxiety and depression, social withdrawal, and being 
extremely uncomfortable in social situations), that he was 
likely to have "great" difficulty working with strangers 
and working in crowds, that he was likely to quickly lose his 
temper, and that he had "extremely poor" customer service 
skills due to low tolerance to stress; his sustained 
attention skills were "poor."  On functional capacity 
examination in February 2001, it was indicated that he was 
not able to maintain concentration and attention for more 
than 2 hours, that he would be able to adapt to changes in a 
work place if the changes were limited in frequency and if he 
were allowed a lengthy period for adaptation, and that he 
would require an "extraordinary amount of structure, 
guidance, and patience from supervisors and co-workers on 
work tasks."  

The aforementioned medical records received from SSA include 
a May 2000 report of congestion and head cold.  On medical 
examination in November 2000, history of malaria with last 
"flare" in Spring 1998 was indicated.  Numerous clinical 
studies did not show the presence of any malarial parasites 
in blood.  

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Code 9411 (2000), and a 50 percent 
rating is assigned consistent with evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned under the Code 9411 
where there is evidence of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assignable under Code 9411 where there is total occupational 
and social impairment, due to symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

Based on the entire record, the Board finds that a 100 
percent rating for the veteran's service-connected PTSD is 
warranted.  The evidence indicates that he exhibits numerous, 
severe and persistent PTSD-related symptoms including 
nightmares, flashbacks, anxiety, depression, nervousness, 
irritability, outbursts of anger and violence, social 
isolation and inability to interact with people (even his 
closest relatives), and memory and concentration impairment 
despite ongoing treatment and use of medication; his PTSD is 
also associated with panic attacks and inability to be in 
crowded places.  As discussed above, the schedular criteria 
for a 100 percent rating for PTSD under Code 9411 require 
that the disability be productive of total occupational and 
social impairment.  Social impairment is demonstrated, in 
this case, by his virtual isolation in the community, lack of 
regular interaction with people, lack of contact even with 
his closest relatives, avoidance of public/crowded places, 
and history of 5 failed marriages due to symptoms including 
panic attacks, irritability, and uncontrollable anger and 
violence.  

The evidence in this case also indicates that the veteran is 
totally incapacitated relative to his ability to maintain 
employment.  Although the evidence indicates that he was 
employed for brief periods of time in the recent several 
years, having worked in the construction industry with his 
brother, recent psychiatric/psychological examinations 
indicate that his tolerance to work-related stress is 
"extremely poor," that he has a great deal of difficulty 
interacting with supervisors and co-workers in an employment 
setting, and that he is unable to maintain sustained 
concentration for more than 2 hours at a time; such evidence 
is reinforced by clinical findings in 1989, indicating that 
his employment-related dysfunction was "pronounced."  
Overall, the evidence indicates that his PTSD-related 
impairment has remained virtually totally incapacitating 
despite treatment and use of medication.  Based on the 
available medical opinions, consistent with and 
uncontradicted by the entirety of the medical evidence of 
record, the Board believes that the severity of his service-
connected PTSD more nearly approximates the criteria for a 
100 percent rating under Code 9411.

Currently, the veteran's service-connected residuals of 
malaria are rated under 38 C.F.R. § 4.88b, Code 6304.  Under 
that Code, malaria as an active disease will be assigned a 
100 percent rating.  Relapses of malaria must be confirmed by 
the presence of malarial parasites in blood smears.  
Residuals of malaria, such as liver or spleen damage, are to 
be rated under the appropriate system.

Based on the entire evidence of record, as discussed above, 
the Board finds that the criteria for a compensable rating 
for residuals of malaria have not been met.  Although the 
evidence shows that the veteran had malaria in service, the 
disease is not shown to have been active or productive of any 
residual impairment for many years.  As discussed above, he 
received frequent medical treatment for various symptoms and 
impairment in the recent years, and his complaints included 
occasional reference to symptoms of cold and flu, weakness, 
sweating, cold chills, abdominal pain, nausea, and vomiting; 
during VA medical treatment in November 1998, he felt that he 
had a relapse of malaria and, in November 2000, last flare up 
of malaria in the Spring of 1998 was indicated.  Although the 
clinical impression on examination in November 1998 was 
"relapse of malaria," such "relapse" was unsupported by 
objective clinical findings (malarial parasites were not 
shown in blood smear); such "relapse" was likewise 
unconfirmed by objective findings in November 2000, or indeed 
at any other time in the recent years.  Accordingly, the 
aforementioned symptoms including abdominal pain, nausea, 
vomiting, weakness, sweating, and cold chills are not shown 
to be attributable to his malaria; the evidence of record 
also does not indicate that his malaria resulted in any liver 
or spleen damage.

At his May 2001 Board hearing in Washington, D.C., the 
veteran acknowledged that his malaria was not in an active 
stage of the disease.  However, he believed the presence of 
malarial parasites in blood smear would be confirmed through 
a contemporaneous clinical study; he indicated that he would 
undergo such study, suggesting that he would submit to the 
Board any pertinent findings; no such evidence has been 
submitted or identified to date. 

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a compensable rating of his 
service-connected residuals of malaria, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
awards.

A compensable rating for residuals of malaria is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


